Appeal of LYNN IDEAL SHOE CO.Lynn Ideal Shoe Co. v. CommissionerDocket No. 1699.United States Board of Tax Appeals1 B.T.A. 998; 1925 BTA LEXIS 2718; April 13, 1925, decided Submitted April 6, 1925.  1925 BTA LEXIS 2718">*2718 Samuel J. Stone, C.P.A., for the taxpayer.  Willis D. Nance, Esq., for the Commissioner.  1 B.T.A. 998">*998  Before PHILLIPS, SMITH, and TRUSSELL.  The taxpayer appeals from an alleged deficiency in income and profits taxes for the year 1920, in the amount of $1,200.62.  The question involved is the right of the taxpayer to deduct from the gross income of 1920, under section 204 of the Revenue Act of 1918, a net loss sustained for the period January 21 to December 31, 1919.  FINDINGS OF FACT.  The taxpayer was incorporated January 21, 1919, and sustained a net operating loss of $4,056.58 for the period January 21 to December 31, 1919.  DECISION.  In accordance with the decision in the , the determination of the Commissioner of a deficiency in tax for the year 1920, in the amount of $1,200.62, is approved.